 Case 1:20-cr-00193-CMH Document 8 Filed 08/21/20 Page 1 of 1 PageID# 46




                     IN THE UNITED STATES DISTRICT COURT FOR TH==----,,--------­
                              EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

                V.                                     Case No. 1 :20-cr-193

 PETER RAFAEL DZIBINSKI DEBBINS,

                Defendant.


                       GOVERNMENT'S MOTION TO .UNSEAL CASE

       The United States of America by and through its attorneys, G. Zachary Terwilliger,

United States Attorney, Eastern District of Virginia, and Thomas W. Traxler, Assistant United

States Attorney, respectfully requests that the above-captioned case be unsealed in light of the

defendant's a.nest on August 21, 2020.



                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney


 Date: August 21, 2020                   By:
                                               Thomas W. Traxler
                                               Assis_tant Unite::<l Statt:s Attorney
